956 F.2d 1496
Pat MELTON, Bonnie Melton, a marital community, Plaintiffs-Appellants,v.Floyd Randall MOORE, aka F. Randall Moore, aka Randy Moore,dba Randy's Automotive, Defendant-Appellee.
No. 91-35080.
United States Court of Appeals,Ninth Circuit.
Feb. 24, 1992.

Before WRIGHT, THOMPSON and T.G. NELSON, Circuit Judges.

ORDER

1
The opinion filed January 13, 1992 is withdrawn.


2
Within fifteen days from the date of filing this order, the appellants Melton, and the appellee Moore, shall file simultaneous supplemental briefs with this court, not to exceed ten pages each in length, discussing the question whether the decision in this case should be changed to give retroactive effect to Grogan v. Garner, --- U.S. ----, 111 S.Ct. 654, 661, 112 L.Ed.2d 755 (1991), in view of the Court's decision in James B. Beam Distilling Co. v. Georgia, --- U.S. ----, 111 S.Ct. 2439, 115 L.Ed.2d 481 (1991).